Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to applicant's amendment which was filed on 3/10/2022 and has been entered. Claim 1 has been amended. Claims 2-40 have been cancelled. Claims 41-59 have been added. Claims 1, 41-59 are still pending in this application, with claims 1, 50 and 57 being independent.
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Newly submitted claims 50-59 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
  
a) New species (claims 50-56) directed to an embodiment shown in figures 7-8 relating to electrical processing including amplification of difference signals between two biologically relevant signals; and 
b) New species (claims 57-59) directed to an embodiment shown in figures 4A-4B relating to housing portion with protruding portion that connects to a main body,

are independent from original embodiment (claims 1, and 41-49) which is directed to placement of first and second conductive elements in an eartip.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 50-59 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 41-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji (US 2020/0107110) in view of Oommen (US 10860114).

Regarding claim 1, Ji teaches An ear tip, comprising: a main body (Ji figure 3A, eartip 302), the main body including a central portion (Ji figure 3A, inner eartip 316) having a top (Ji figure 3A, interfacing end 312) and a tail portion extending from the top of the central portion (Ji figure 3A, outer eartip body 324), wherein the tail portion is around the central portion (Ji figure 3A, body 324 surrounds inner eartip 316) and configured to be in contact with an object to be detected (Ji figure 3A, when the earbud is inserted, the tail portion would contact the ear), conductive elements at least partially embedded in the tail portion of the main body (Ji figure 4A, 404, ¶0138 “doping outer eartip body 322 with conductive material”), however does not explicitly teach a first conductive element at least partially embedded in the tail portion of the main body; and a second conductive element at least partially embedded in the tail portion of the main body and spaced apart from the first conductive element, wherein the first conductive element is closer to the top of the central portion than the second conductive element.

Oommen teaches a first conductive element at least partially embedded in the tail portion of the main body (Oommen figure 3c, electrically contacts 108a and Col 8 lines 14-26, “Different of the electrical contacts 108a may be disposed at different locations and/or on difference sides (for example, front and back) of the electrically active material 108”); and a second conductive element at least partially embedded in the tail portion of the main body and electrically spaced apart (Oommen figure 4, each electrical contacts 108a has its own signal line which can be considered electrically spaced apart) from the first conductive element (Oommen figure 3c, electrically contacts108a are spaced from each other), wherein the first conductive element is closer to the top of the central portion than the second conductive element (Oommen figure 3c, electrically contacts 108a), wherein the first conductive element and the second conductive element are not entirely surrounding the central portion from a top view of the first ear tip (Oommen figure 3c, since electrically contacts 108a are spaced apart around the film 108, they are not entirely surrounding the central portion).  

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Oommen to improve the known eartip of Ji to achieve the predictable result of reducing the required space for components by implementing hands free commands (Oommen Col 4 lines 50-67).

Regarding claim 41, Ji in view of Oommen teaches wherein the first conductive element and the second conductive element are not exposed from the tail portion of the main body (Oommen figure 3c, electrically contacts 108a and Col 8 lines 14-26, “Different of the electrical contacts 108a may be disposed at different locations and/or on difference sides (for example, front and back) of the electrically active material 108”).

Regarding claim 42, Ji in view of Oommen teaches wherein the first conductive element and the second conductive element are entirely in contact with the tail portion of the main body (Oommen figure 3c, electrically contacts 108a).

Regarding claim 43, Ji in view of Oommen teaches wherein the first conductive element and the second conductive element are fully embedded within the tail portion of the main body (Ji figure 4A, conductive structure 402 and ¶0138 “conductive inner eartip body 316 by doping inner eartip body 316”).

Regarding claim 44, Ji in view of Oommen teaches wherein the first conductive element and the second conductive element are signally spaced apart from each other (Oommen figure 4, each electrical contacts 108a has its own signal line which can be considered electrically/signally spaced apart).

Allowable Subject Matter
Claims 45-46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitation of “a conductive wire connecting with the first conductive element or the second conductive element, wherein the conductive wire is configured to transmit a signal from the first conductive element or the second conductive element to an internal surface of the central portion of the main body” in combination with all other limitations in the claim(s) as defined by the applicant.
 
Claims 47-48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitation of “a first conductive pad disposed on an internal surface of the central portion of the main body, wherein the first conductive pad is configured to transmit a signal from the first conductive element or the second conductive element to an external device” in combination with all other limitations in the claim(s) as defined by the applicant.
 
Claims 49 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitation of “wherein the first conductive element and the second conductive element are fully embedded within the tail portion of the main body and wherein the ear tip further comprises: a conductive wire connecting with the first conductive element or the second conductive element, wherein the conductive wire is configured to transmit a signal from the first conductive element or the second conductive element to an internal surface of the central portion of the main body; and a first conductive pad disposed on the internal surface of the central portion of the main body, wherein the first conductive pad is configured to transmit a signal from the first conductive element or the second conductive element to an external device” in combination with all other limitations in the claim(s) as defined by the applicant.

Response to Arguments
Applicant's arguments filed 3/10/2022 have been fully considered but they are not persuasive. Applicant argues on pages 8-9 of remarks that cited references Ji in view of Oommen does not teach the amended limitation because electrically active material 108 entirely surrounds a central portion of the wearable device and that different electrical contacts 108a cannot be electrically spaced apart. Examiner respectfully disagrees. Firstly, with BRI, the plurality of electrical contacts 108a (Oommen figure 3c) can be considered first and second electrical conductive elements which does not entirely surround the central portion. Secondly, figure 4 of the reference Oommen clearly teaches each electrical contact 108a has its own individual signal line which can be interpreted as electrically spaced apart with the BRI. Therefore, the arguments are not persuasive and the claims stand rejected.
In addition, please see election by original presentation above regarding claims 50-59.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NORMAN YU/Primary Examiner, Art Unit 2652